                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

ROGER UVALLE,                                    §
                                                 §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §   CIVIL ACTION NO. 6:18-CV-00478-TH
                                                 §
LORI DAVIS,                                      §
                                                 §
                Defendant.                       §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

         The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On May 10, 2019, the Magistrate Judge issued

his Report and Recommendation (Doc. No. 14), recommending that this action be dismissed

without prejudice for failure to comply with a Court Order and failure to prosecute. Plaintiff

acknowledged receipt of this Report and Recommendation on May 16, 2019. (Doc. No. 15.) No

objections to the Report and Recommendation have been presented for consideration within the

prescribed time period for such objections. Therefore, the Court adopts the Report and

Recommendation of the United States Magistrate Judge (Doc. No. 14) as the findings of this

Court.

         Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report be ADOPTED

and that this action be DISMISSED WITHOUT PREJUDICE for failure to comply with a

Court Order and failure to prosecute.

         SIGNED this the 11 day of June, 2019.




                                        ____________________________
                                        Thad Heartfield
                                                   1
                                        United States District Judge
